Exhibit 10.1

AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF MERGER

This Amendment No. 2 to Agreement and Plan of Merger (this “Second Amendment”)
is made and entered into as of October 1, 2013 by and among Calavo Growers,
Inc., a California corporation (“Calavo”), Renaissance Food Group, LLC, a
Delaware limited liability company (“RFG”), Liberty Fresh Foods, LLC, Kenneth J.
Catchot, James S. Catchot, James Gibson, Cut Fruit, LLC, Jose O. Castillo,
Donald L. Johnson and the RFG Nominee Trust (the “Trust”). Liberty Fresh Foods,
LLC, Kenneth J. Catchot, James S. Catchot, James Gibson, Cut Fruit, LLC, Jose O.
Castillo, Donald L. Johnson and the Trust collectively are referred to in this
Second Amendment as the “Sellers” and individually as a “Seller.”

RECITALS

A. Calavo, RFG and the Sellers are parties to an Agreement and Plan of Merger
dated as of May 25, 2011 (the “Merger Agreement”) pursuant to which, among other
things, Calavo acquired RFG from the Sellers and Calavo agreed to make Earn-Out
Payments to the Sellers upon the satisfaction of certain performance
requirements specified in the Merger Agreement.

B. Section 2.12 of the Merger Agreement states that, upon the attainment of the
Stage 2 Maximum Earn-Out Trigger prior to the end of the Earn-Out Period, Calavo
is obligated to pay the Stage 2 Maximum Earn-Out Consideration to the Sellers.
Section 2.12(c) of the Merger Agreement states that “[t]he Stage 2 Maximum
Earn-Out Consideration shall be $5,000,000 in cash and 827,000 Merger Shares.”

C. Pursuant to Amendment No. 1 to Agreement and Plan of Merger dated as of
July 31, 2013 (the “First Amendment”), Calavo, RFG and the Sellers amended the
Merger Agreement to provide, among other things, that: (1) Calavo would issue
shares of its common stock, par value $0.001 per share (“Common Stock”), with a
value of $5,000,000 to the Trust, for the benefit of the Sellers, as part of the
Stage 2 Maximum Earn-Out Consideration instead of delivering $5,000,000 of cash
to the Sellers; (2) the Sellers would receive specified price protection from
Calavo with respect to the Trust’s sale of such Common Stock; and (3) Calavo
would file with the Securities and Exchange Commission (the “SEC”) a
Registration Statement on Form S-3 covering the public resale of such Common
Stock by the Trust during the period specified in the First Amendment.

D. Section 2.13 of the Merger Agreement states that, upon the attainment of the
Stage 3 Maximum Earn-Out Trigger or the Stage 3 Scale Earn-Out Trigger, as
applicable, Calavo shall be obligated to make a Stage 3 Earn-Out Payment to the
Sellers consisting of either the Stage 3 Maximum Earn-Out Consideration or the
Stage 3 Scale Earn-Out Consideration, each of which shall consist of a specified
amount of cash and a specified number of Merger Shares.

E. Calavo, RFG and the Sellers desire to amend the Merger Agreement by this
Second Amendment to provide, among other things, that: (1) with respect to the
portion of the Stage 3 Maximum Earn-Out Consideration or the Stage 3 Scale
Earn-Out Consideration, as applicable, that is currently required by the Merger
Agreement to be delivered in cash to the Sellers, Calavo shall be given the
right to elect to deliver all or a portion of such cash amount in newly issued
shares of Common Stock to the Trust, for the benefit of the Sellers; (2) the
Sellers shall receive specified price protection from Calavo with respect to the
Trust’s sale of shares of Common Stock on the Nasdaq Stock Market, up to the
total number of shares of Common Stock issued to the Trust pursuant to this
Second Amendment; and (3) Calavo shall file with the SEC a Registration
Statement on Form S-3



--------------------------------------------------------------------------------

(the “Registration Statement”) which shall cover the Trust’s resale on the
Nasdaq Stock Market of the shares of Common Stock issued pursuant to this Second
Amendment for sales that occur during the period specified in this Second
Amendment.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration and the provisions set forth below, Calavo, RFG and the Sellers
hereby agree as follows:

1. Defined Terms. Except as expressly defined in this Second Amendment,
capitalized terms used in this Second Amendment shall have the meanings ascribed
to them in the Merger Agreement.

2. Calavo’s Option to Issue Common Stock Instead of Cash in the Stage 3 Earn-Out
Payment.

a. Section 2.13(c) of the Merger Agreement hereby is amended to read in its
entirety as follows:

“(c) The “Stage 3 Maximum Earn-Out Consideration” shall consist of (1) 434,783
Merger Shares and (2) $50,000,000, which amount of $50,000,000 shall be paid, at
Calavo’s election, (a) entirely in cash, (b) entirely in an additional number of
Merger Shares having a value of $50,000,000, or (c) partially in cash and
partially in an additional number of Merger Shares, with such cash and
additional Merger Shares to have a combined value of $50,000,000. An Amendment
No. 2 to Agreement and Plan of Merger made and entered into as of October 1,
2013 (the “Second Amendment”) among the Parties sets forth terms governing the
valuation of such additional Merger Shares, if any, that Calavo elects to issue
and related matters pertaining to such additional Merger Shares.”

b. The next-to-last sentence of Section 2.13(f) of the Merger Agreement hereby
is amended to read in its entirety as follows:

“The Stage 3 Scale Earn-Out Consideration shall be payable (1) $10,000,000 in
Merger Shares, valued at the Merger Shares Value, and (2) the remainder in cash,
provided, however, that instead of paying such cash component of the Stage 3
Scale Earn-Out Consideration entirely in cash, Calavo is entitled to elect to
pay such amount (a) entirely in an additional number of Merger Shares having a
value equal to the cash that Calavo is otherwise required to deliver as the cash
component of the Stage 3 Scale Earn-Out Consideration or (b) partially in cash
and partially in an additional number of Merger Shares, with such cash and
additional Merger Shares to have a combined value equal to the amount of cash
that Calavo is otherwise required to deliver as the cash component of the Stage
3 Scale Earn-Out Consideration. Such additional Merger Shares, if any, that
Calavo elects to issue in lieu of part or all of the cash component of the Stage
3 Scale Earn-Out Consideration shall be valued in accordance with the terms of
the Second Amendment.”

 

2



--------------------------------------------------------------------------------

3. Determination of the Number of Additional Shares to be Issued by Calavo.

a. The additional Merger Shares, if any, to be issued by Calavo instead of cash
pursuant to Section 2 of this Second Amendment and amended Section 2.13(c)(2)
and Section 2.13(f)(2) of the Merger Agreement are referred to in this Second
Amendment as the “Additional Shares.” Within 10 days after the delivery of the
Earn-Out Statement showing that the Stage 3 Maximum Earn-Out Trigger or the
Stage 3 Scale Earn-Out Trigger has been met or, if such Earn-Out Payment is
subject to dispute, within 10 days after the resolution of any such dispute,
Calavo shall advise the Trust of the portion, if any, of the Stage 3 Maximum
Earn-Out Consideration or the Stage 3 Scale Earn-Out Consideration, as
applicable, that Calavo has elected to pay in Additional Shares rather than in
cash.

b. The Additional Shares (and the First-Stage Price Protection Shares,
Second-Stage Price Protection Shares and Section 7.h Shares described below in
Sections 4, 5 and 7) constitute “Merger Shares,” as defined in Section 1.1 of
the Merger Agreement, for purposes of the Merger Agreement.

c. As provided in Section 2.16 of the Merger Agreement, within 30 days after the
delivery of the Earn-Out Statement showing that the Stage 3 Maximum Earn-Out
Trigger or the Stage 3 Scale Earn-Out Trigger has been met or, if such Earn-Out
Payment is subject to dispute, within 30 days after the resolution of any such
dispute, Calavo shall cause its transfer agent to issue a stock certificate in
the name of the Trust, and to be delivered to the Trust, to evidence the
Additional Shares, if any, that Calavo has elected to issue instead of making a
cash payment. However, Calavo is entitled to elect in its sole discretion to
instead issue the Additional Shares to the Trust in book entry form by providing
appropriate instructions to its transfer agent. Any portion of the Stage 3
Maximum Earn-Out Consideration or Stage 3 Scale Earn-Out Consideration that
Calavo has not elected to pay in Additional Shares will instead be paid in cash
by Calavo to the Trust, in the form of a wire transfer to the Trust in
accordance with the written delivery instructions of the Trust, by the 30th day
described in the first sentence of this paragraph.

d. The total number of Additional Shares required to be issued by Calavo shall
be determined by dividing (1) the cash amount of the Stage 3 Maximum Earn-Out
Consideration or the Stage 3 Scale Earn-Out Consideration, as applicable, that
Calavo has elected to pay in Additional Shares rather than in cash by (2) the
closing price of the Common Stock on the Nasdaq Stock Market on the last
business day preceding the date that Calavo sends stock issuance instructions
for the Additional Shares to its transfer agent (such closing price being
referred to in this Second Amendment as the “Earn-Out Valuation Price”). If the
Common Stock is traded primarily on another stock exchange as of such date, then
references in this Second Amendment to the Nasdaq Stock Market shall instead be
deemed to refer to such other primary stock exchange.

e. Notwithstanding any provision to the contrary in this Second Amendment, in no
event shall Calavo make an election to issue Additional Shares instead of cash
pursuant to this Second Amendment if such election would result in the issuance
by Calavo of more than 5,000,000 shares of Common Stock in satisfaction of the
Stage 3 Maximum Earn-Out Consideration or the Stage 3 Scale Earn-Out
Consideration that is payable to the Sellers.

 

3



--------------------------------------------------------------------------------

4. First-Stage Price Protection.

a. The Sellers shall have the following first-stage price protection for any
Additional Shares and/or other shares of Common Stock owned by the Trust that
are sold by the Trust on the Nasdaq Stock Market during the 120-day period
starting on the later of the date that the Additional Shares are issued to the
Trust or the date that the Registration Statement is declared effective by the
SEC (the “First-Stage Price Protection Period”).

b. Calavo shall be obligated to issue additional shares of Common Stock (the
“First-Stage Price Protection Shares”) to the Trust only if and to the extent
that the total sales price received by the Trust for its sale on the Nasdaq
Stock Market of Additional Shares and/or other shares of Common Stock owned by
the Trust during the First-Stage Price Protection Period is less than the total
Earn-Out Valuation Price for such Additional Shares and/or other shares of
Common Stock sold by the Trust. However, such price protection shall apply only
with respect to a total number of Additional Shares and/or other shares of
Common Stock sold by the Trust that does not exceed the total number of
Additional Shares issued to the Trust pursuant to this Second Amendment, and
such price protection shall not apply with respect to Additional Shares and/or
other shares of Common Stock that are sold by the Trust after such limit has
been reached. The dollar value of the First-Stage Price Protection Shares
required to be issued by Calavo shall equal the amount by which (1) the total
sales price of all Additional Shares and/or other shares of Common Stock sold by
the Trust on the Nasdaq Stock Market during the First-Stage Price Protection
Period, up to a total number of shares of Common Stock equal to the number of
Additional Shares issued to the Trust, is less than (2) the total sales price
that the Trust would have received for such Additional Shares and/or other
shares of Common Stock if they had been sold for the Earn-Out Valuation Price.
The amount calculated pursuant to the immediately preceding sentence is referred
to in this Second Amendment as the “First-Stage Shortfall.” Notwithstanding the
foregoing, if the amount of the First-Stage Shortfall is less than $50,000,
Calavo shall have sole discretion to elect to deliver cash, instead of
First-Stage Price Protection Shares, to the Trust in the amount of the
First-Stage Shortfall.

c. Within 20 days after Calavo and the Trust have agreed upon the amount of the
First-Stage Shortfall, Calavo shall cause its transfer agent to issue a stock
certificate in the name of the Trust, and to be delivered to the Trust, to
evidence the First-Stage Price Protection Shares. However, Calavo is entitled to
elect in its sole discretion to instead issue the First-Stage Price Protection
Shares to the Trust in book entry form by providing appropriate instructions to
its transfer agent. The total number of First-Stage Price Protection Shares
required to be issued by Calavo shall be determined by dividing the First-Stage
Shortfall by the closing price of the Common Stock on the Nasdaq Stock Market on
the last business day preceding the date that Calavo sends stock issuance
instructions for the First-Stage Price Protection Shares to its transfer agent
(such closing price being referred to in this Second Amendment as the
“First-Stage Price Protection Valuation Price”). Calavo shall not be required to
issue First-Stage Price Protection Shares more than once as a result of sales of
Additional Shares and/or other shares of Common Stock by the Trust.

d. For example, assume that: (1) 800,000 Additional Shares were issued by Calavo
based upon an Earn-Out Valuation Price of $30 per share; and (2) during the
120-day First-Stage Price Protection Period, the Trust sells 300,000 Additional
Shares and 100,000 other shares of Common Stock on the Nasdaq Stock Market for a
total sales price of $11,200,000, representing at an average sales price of $28
per share and a total First-Stage Shortfall of $800,000 compared to the total
Earn-Out Valuation Price of $12,000,000. Calavo shall issue to the Trust
$800,000 of First-Stage Price Protection Shares valued at the closing price of
the Common Stock on the last business day preceding the date that Calavo gives
stock issuance instructions to its transfer agent.

 

4



--------------------------------------------------------------------------------

e. Private sales, or other transfers, of Additional Shares, First-Stage Price
Protection Shares, Second Stage Price Protection Shares and/or other shares of
Common stock that are not made on the Nasdaq Stock Market shall not receive the
price protection described in this Second Amendment. Furthermore, (1) the
Trust’s sale of shares of Common Stock that are not Additional Shares,
First-Stage Price Protection Shares or Second-Stage Price Protection Shares
shall qualify for the price protection described in this Second Amendment only
if such sales are made on the Nasdaq Stock Market in compliance with the terms
of Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”),
and (2) Calavo shall not be obligated to provide price protection for sales of
any shares of Common Stock except to the extent described in this Second
Amendment during the period and with respect to the number of shares of Common
Stock described in this Second Amendment.

5. Second-Stage Price Protection.

a. The Sellers shall have the following second-stage price protection for any
First-Stage Price Protection Shares, Additional Shares and/or other shares of
Common Stock owned by the Trust that are sold by the Trust on the Nasdaq Stock
Market during the 120-day period starting on the date that the First-Stage Price
Protection Shares are issued to the Trust (the “Second-Stage Price Protection
Period”).

b. Calavo shall be obligated to issue additional shares of Common Stock (the
“Second-Stage Price Protection Shares”) to the Trust under this Section 5 only
if and to the extent that the total sales price received by the Trust for its
sale on the Nasdaq Stock Market of First-Stage Price Protection Shares,
Additional Shares and/or other shares of Common Stock owned by the Trust during
the Second-Stage Price Protection Period is less than the total First-Stage
Price Protection Valuation Price for such First-Stage Price Protection Shares,
Additional Shares and/or other shares of Common Stock sold by the Trust.
However, such price protection shall apply only with respect to a total number
of First-Stage Price Protection Shares, Additional Shares and/or other shares of
Common Stock sold by the Trust that does not exceed the total number of
First-Stage Price Protection Shares issued to the Trust pursuant to this Second
Amendment, and such price protection shall not apply with respect to First-Stage
Price Protection Shares, Additional Shares and/or other shares of Common Stock
that are sold by the Trust after such limit has been reached. The dollar value
of the Second-Stage Price Protection Shares required to be issued by Calavo
shall equal the amount by which (1) the total sales price of all First-Stage
Price Protection Shares, Additional Shares and/or other shares of Common Stock
sold by the Trust on the Nasdaq Stock Market during the Second-Stage Price
Protection Period, up to a total number of shares of Common Stock equal to the
number of First-Stage Price Protection Shares issued to the Trust, is less than
(2) the total sales price that the Trust would have received for such
First-Stage Price Protection Shares, Additional Shares and/or other shares of
Common Stock if they had been sold for the First-Stage Price Protection
Valuation Price. The amount calculated pursuant to the immediately preceding
sentence is referred to in this Second Amendment as the “Second-Stage
Shortfall.” Notwithstanding the foregoing, if the amount of the Second-Stage
Shortfall is less than $50,000, Calavo shall have sole discretion to elect to
deliver cash, instead of Second-Stage Price Protection Shares, to the Trust in
the amount of the Second-Stage Shortfall.

 

5



--------------------------------------------------------------------------------

c. Within 20 days after Calavo and the Trust have agreed upon the amount of the
Second-Stage Shortfall, Calavo shall cause its transfer agent to issue a stock
certificate in the name of the Trust, and to be delivered to the Trust, to
evidence the Second-Stage Price Protection Shares. However, Calavo is entitled
to elect in its sole discretion to instead issue the Second-Stage Price
Protection Shares to the Trust in book entry form by providing appropriate
instructions to its transfer agent. The total number of Second-Stage Price
Protection Shares required to be issued by Calavo shall be determined by
dividing the Second-Stage Shortfall by the closing price of the Common Stock on
the Nasdaq Stock Market on the last business day preceding the date that Calavo
sends stock issuance instructions for the Second-Stage Price Protection Shares
to its transfer agent (such closing price being referred to in this Second
Amendment as the “Second-Stage Price Protection Valuation Price”). Calavo shall
not be required to issue Second-Stage Price Protection Shares more than once as
a result of sales of First-Stage Price Protection Shares, Additional Shares
and/or other shares of Common Stock by the Trust.

d. For example, assume that: (1) 100,000 First-Stage Price Protection Shares
were issued by Calavo based upon a First-Stage Price Protection Valuation Price
of $28 per share; and (2) during the 120-day Second-Stage Price Protection
Period, the Trust sells 30,000 First-Stage Price Protection Shares, 10,000
Additional Shares and 10,000 other shares of Common Stock on the Nasdaq Stock
Market for a total sales price of $1,300,000, representing an average sales
price of $26 per share and a total Second-Stage Shortfall of $100,000 compared
to the total First-Stage Price Protection Valuation Price of $1,400,000. Calavo
shall issue to the Trust $100,000 of Second-Stage Price Protection Shares valued
at the closing price of the Common Stock on the last business day preceding the
date that Calavo gives stock issuance instructions to its transfer agent.

6. Subsequent Price Protection Payable in Cash. If and to the extent that the
total sales price received by the Trust for its sale on the Nasdaq Stock Market
of Second-Stage Price Protection Shares, Additional Shares, First-Stage Price
Protection Shares and/or other shares of Common Stock during the 120-day period
immediately following the Trust’s receipt of the Second-Stage Price Protection
Shares is less than the total Second-Stage Price Protection Valuation Price for
such Second-Stage Price Protection Shares, Additional Shares, First-Stage Price
Protection Shares and/or other shares of Common Stock sold by the Trust, Calavo
shall be obligated to deliver to the Trust a cash payment equal to the amount by
which (a) the total sales price of all Second-Stage Price Protection Shares,
Additional Shares, First-Stage Price Protection Shares and/or other shares of
Common Stock sold by the Trust on the Nasdaq Stock Market during such 120-day
period is less than (b) the total sales price that the Trust would have received
for such Second-Stage Price Protection Shares, Additional Shares, First-Stage
Price Protection Shares and/or other shares of Common Stock if they had been
sold for the Second-Stage Price Protection Valuation Price. However, such price
protection shall apply only with respect to a total number of Second-Stage Price
Protection Shares, Additional Shares, First-Stage Price Protection Shares and/or
other shares of Common Stock sold by the Trust that does not exceed the total
number of Second-Stage Price Protection Shares issued to the Trust pursuant to
this Second Amendment, and such price protection shall not apply with respect to
Second-Stage Price Protection Shares, Additional Shares, First-Stage Price
Protection Shares and/or other shares of Common Stock that are sold by the Trust
after such limit has been reached. The cash payment required by this Section 6
shall be made by Calavo within 20 days after Calavo and the Trust have agreed
upon the amount of the shortfall described in this Section 6.

 

6



--------------------------------------------------------------------------------

7. Calavo’s Registration Statement Obligations.

a. Calavo shall file the Registration Statement with the SEC as promptly as
practicable after the number of Additional Shares, if any, to be issued by
Calavo to the Trust as a result of meeting the Stage 3 Maximum Earn-Out Trigger
or the Stage 3 Scale Earn-Out Trigger has been determined, and Calavo shall
thereafter use its commercially reasonable efforts to have the Registration
Statement declared effective by the SEC as promptly as practicable.

b. The Registration Statement shall register the Trust’s resale of the
Additional Shares and shall name the Trust as the selling shareholder.

c. If permitted by applicable securities laws, rules and regulations, the
Registration Statement shall also register the Trust’s resale of the First-Stage
Price Protection Shares and the Second-Stage Price Protection Shares, provided
that Calavo shall not be required to include the First-Stage Price Protection
Shares or the Second-Stage Price Protection Shares in the Registration Statement
if the SEC advises Calavo (or if Calavo otherwise determines) that the
First-Stage Price Protection Shares or the Second-Stage Price Protection Shares
cannot be included in the Registration Statement because the number of
First-Stage Price Protection Shares or Second-Stage Price Protection Shares is
unknown at the time of filing the Registration Statement. If the First-Stage
Price Protection Shares or the Second-Stage Price Protection Shares are not
included in the Registration Statement, then (1) the 120-day price protection
period that is described above in Section 5.a shall begin on the date that the
Trust first becomes eligible to sell the First-Stage Price Protection Shares
pursuant to Rule 144 under the Securities Act and shall end on the 120th-day
thereafter, and (2) Calavo shall pay any Second-Stage Shortfall to the Trust in
cash rather than in shares of Common Stock.

d. The Registration Statement shall not register the resale or issuance of any
Merger Shares or other securities except for the Additional Shares and, to the
extent described above in Section 7.c, the First-Stage Price Protection Shares
and the Second-Stage Price Protection Shares.

e. Calavo shall instruct its transfer agent not to place the Securities Act
restrictive legend described in Section 4.7 of the Merger Agreement on any stock
certificates that evidence Additional Shares, First-Stage Price Protection
Shares or Second-Stage Price Protection Shares that the Trust sells pursuant to
the Registration Statement.

f. Calavo is entitled to withdraw and terminate the Registration Statement at
any time on or after the date that the Trust has owned the Additional Shares for
at least six months and is eligible to sell the Additional Shares pursuant to
Rule 144 under the Securities Act. However, if First-Stage Price Protection
Shares and Second-Stage Price Protection Shares are registered on the
Registration Statement and if such First-Stage Price Protection Shares and/or
Second-Stage Price Protection Shares are issued to the Trust, Calavo shall not
be entitled to withdraw and terminate the Registration Statement until on or
after the date that the Trust has owned all such issued First-Stage Price
Protection Shares and Second-Stage Price Protection Shares for at least six
months and is eligible to sell such shares of Common Stock pursuant to Rule 144
under the Securities Act. Furthermore, in addition to its rights described in
the preceding two sentences, Calavo is entitled to withdraw and terminate the
Registration Statement at any time after the date that the Trust has sold or
otherwise transferred all of the Additional Shares, First-Stage Price Protection
Shares (if the Trust acquires, or has the right to acquire, any First-Stage
Price Protection Shares) and Second-Stage Price Protection Shares (if the Trust
acquires, or has the right to acquire, any Second-Stage Price Protection
Shares).

 

7



--------------------------------------------------------------------------------

g. If Calavo is for any reason ineligible to file a Registration Statement on
Form S-3 with the SEC as of the date that the number of Additional Shares to be
issued by Calavo to the Trust is determined, Calavo shall instead file a
Registration Statement on Form S-1 (or any applicable successor form) with the
SEC, and references in this Second Amendment to the Registration Statement on
Form S-3 shall instead be deemed to refer to a Registration Statement on Form
S-1 (or any applicable successor form).

h. If, for any reason, the Registration Statement is not declared effective by
the SEC within 90 days after the date that Calavo files the Registration
Statement with the SEC, Calavo’s Registration Statement obligations described in
this Second Amendment shall automatically terminate on such 90th day and the
Sellers shall have the following price protection in lieu of the price
protection provisions that are contained in Sections 4, 5 and 6 of this Second
Amendment.

(i) If and to the extent that the total sales price received by the Trust for
its sale of Additional Shares and/or other shares of Common Stock owned by the
Trust, up to an total number of shares of Common Stock equal to the number of
Additional Shares issued to the Trust, on the Nasdaq Stock Market during the
120-day period starting on the date that the Trust becomes eligible to sell
Additional Shares pursuant to Rule 144 under the Securities Act is less than the
total Earn-Out Valuation Price for such Additional Shares and/or other shares of
Common Stock sold by the Trust, Calavo shall issue additional shares of Common
Stock to the Trust with a dollar value equal to the amount by which (1) the
total sales price of all such Additional Shares and/or other shares of Common
Stock sold by the Trust on the Nasdaq Stock Market during such 120-day period,
up to a total number of shares of Common Stock equal to the total number of
Additional Shares issued to the Trust, is less than (2) the total sales price
that the Trust would have received for such Additional Shares and/or other
shares of Common Stock if they had been sold for the Earn-Out Valuation Price.
The amount calculated pursuant to the immediately preceding sentence is referred
to in this Section 7.h as the “Section 7.h Shortfall,” and the additional shares
of Common Stock required to be issued by Calavo to the Trust pursuant to the
terms of this Section 7.h are referred to as the “Section 7.h Shares.”

(ii) Within 20 days after Calavo and the Trust have agreed upon the amount of
the Section 7.h Shortfall, Calavo shall cause its transfer agent to issue a
stock certificate in the name of the Trust, and to be delivered to the Trust, to
evidence the Section 7.h Shares. However, Calavo is entitled to elect in its
sole discretion to instead issue the Section 7.h Shares to the Trust in book
entry form by providing appropriate instructions to its transfer agent. The
total number of Section 7.h Shares required to be issued by Calavo shall be
determined by dividing the Section 7.h Shortfall by the closing price of the
Common Stock on the Nasdaq Stock Market on the last business day preceding the
date that Calavo sends stock issuance instructions for the Section 7.h Shares to
its transfer agent. Calavo shall not be required to issue Section 7.h Shares
more than once as a result of sales of Additional Shares and/or other shares of
Common Stock by the Trust, and neither the issuance of the Section 7.h Shares
nor the resale of the Section 7.h Shares shall be registered under the
Securities Act. Notwithstanding the foregoing, if the amount of the Section 7.h
Shortfall is less than $50,000, Calavo shall have sole discretion to elect to
deliver cash, instead of Section 7.h Shares, to the Trust in the amount of the
Section 7.h Shortfall.

 

8



--------------------------------------------------------------------------------

8. Sellers’ Registration Statement Obligations. The Trust and the other Sellers
agree that:

a. The Trust and the other Sellers shall sell or otherwise transfer Additional
Shares, First-Stage Price Protection Shares, Second-Stage Price Protection
Shares, Section 7.h Shares and other shares of Common Stock owned by the Trust
or the other Sellers only in compliance with all applicable securities laws,
rules and regulations including, if applicable, Rule 144 under the Securities
Act. Only the Trust shall be entitled to sell Additional Shares, First-Stage
Price Protection Shares and Second-Stage Price Protection Shares pursuant to the
Registration Statement.

b. The Trust shall not offer or sell any Additional Shares, First-Stage Price
Protection Shares or Second-Stage Price Protection Shares pursuant to the
Registration Statement until Calavo has advised the Trust that the Registration
Statement has been declared effective by the SEC. The Trust shall not offer or
sell any Additional Shares, First-Stage Price Protection Shares or Second-Stage
Price Protection Shares pursuant to the Registration Statement during any period
in which (1) Calavo has advised the Trust that the SEC has issued a stop order
or similar order prohibiting the use of the Registration Statement or (2) Calavo
has advised the Trust that the Registration Statement must be amended in order
to correct any untrue statement of a material fact in the Registration Statement
or any omission to state a material fact required to be stated in the
Registration Statement, provided that Calavo agrees to amend the Registration
Statement as promptly as practicable to correct such statement or omission.

c. Calavo is entitled to file a Current Report on Form 8-K that summarizes this
Second Amendment, and Calavo is entitled to file this Second Amendment with the
SEC.

d. The Trust shall use the prospectus that is contained in the Registration
Statement (the “Prospectus”) solely for purposes of making open-market sales of
Additional Shares, First-Stage Price Protection Shares and Second-Stage Price
Protection Shares (if First-Stage Price Protection Shares and Second-Stage Price
Protection Shares are included in the Registration Statement) on the Nasdaq
Stock Market, and Calavo shall not be required to name any underwriter in the
Registration Statement or to identify in the Registration Statement any other
method of selling or otherwise transferring the Additional Shares, the
First-Stage Price Protection Shares or the Second-Stage Price Protection Shares.

e. If required by applicable securities laws, rules and regulations, the Trust
shall deliver on a timely basis a copy of the Prospectus in connection with
sales of Additional Shares, First-Stage Price Protection Shares or Second-Stage
Price Protection Shares.

f. The Trust shall promptly provide Calavo with such information about itself as
Calavo notifies the Trust is required to be disclosed in the Registration
Statement and, at Calavo’s request, the Trust shall promptly complete and
deliver to Calavo a selling shareholder’s questionnaire in customary form.

g. If Calavo determines that applicable securities laws, rules and regulations
require the Registration Statement to include information about the beneficial
ownership of the Trust (including, without limitation, about the percentage
interest of each Seller other than the Trust in the Additional Shares, the
First-Stage Price Protection Shares and the Second-Stage Price Protection
Shares), the Trust and the other Sellers shall promptly provide such information
to Calavo and, at Calavo’s request, all of the Sellers shall promptly complete
and deliver to Calavo selling

 

9



--------------------------------------------------------------------------------

shareholders’ questionnaires in customary form. Notwithstanding anything to the
contrary in this Second Amendment, Calavo shall not be required to file the
Registration Statement with the SEC until it has received all required
information from the Sellers described in this Section 8.g and in Section 8.f
above.

9. Lock-Up Period Restrictions; References to the Registration of the Merger
Shares.

a. The six-month contractual Lock-Up Period restriction that is described in the
first sentence of Section 2.23 of the Merger Agreement shall not apply to any
Additional Shares, First-Stage Price Protection Shares or Second-Stage Price
Protection Shares that are issued by Calavo pursuant to this Second Amendment,
provided that the Trust and the other Sellers shall remain obligated to sell or
otherwise transfer Additional Shares, First-Stage Price Protection Shares and
Second-Stage Price Protection Shares in full compliance with all applicable
securities laws, rules and regulations.

b. The second sentence in the definition of the Merger Shares in Section 1.1 of
the Merger Agreement states that “[n]either the issuance nor the resale of the
Merger Shares shall be registered by Calavo under the Securities Act or any
state securities law or regulation.” The last sentence of Section 4.6 of the
Merger Agreement states that Calavo does not intend to register the resale of
any Merger Shares. Such two sentences shall not be deemed to negate or otherwise
limit Calavo’s registration obligations that are described above in Section 7.

10. Calavo’s Reimbursement of Attorneys’ Fees and Brokerage Commissions. Calavo
shall reimburse the Sellers for (a) their reasonable and customary brokerage
commissions incurred in connection with the Trust’s sale of any and all
Additional Shares, First-Stage Price Protection Shares, Second-Stage Price
Protection Shares and Section 7.h Shares (but not for brokerage commissions
incurred in connection with the sale of any other Merger Shares, except as
provided in the First Amendment) and (b) their reasonable attorneys’ fees, in an
amount not to exceed $5,000, incurred in connection with the review and
negotiation of this Second Amendment.

11. No Other Amendment of the Merger Agreement. Other than as is specifically
set forth in this Second Amendment, no other provisions of the Merger Agreement
or the First Amendment shall be amended by this Second Amendment. In the event
of any conflict between any provision of this Second Amendment and any provision
of the Merger Agreement or the First Amendment, the provision in this Second
Amendment shall govern.

[Signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Calavo, RFG and the Sellers have executed and delivered this
Second Amendment as of the date first written above.

 

CALAVO GROWERS, INC. By:  

/s/ Lecil E. Cole

  Lecil E. Cole, Chief Executive Officer RENAISSANCE FOOD GROUP, LLC By:  

/s/ Lecil E. Cole

  Lecil E. Cole, Chief Executive Officer RFG NOMINEE TRUST By:  

/s/ Kenneth J. Catchot

  Kenneth J. Catchot, Trustee LIBERTY FRESH FOODS, LLC By:  

/s/ Kenneth J. Catchot

  Kenneth J. Catchot, Managing Member

/s/ Kenneth J. Catchot

KENNETH J. CATCHOT

/s/ James S. Catchot

JAMES S. CATCHOT

/s/ James Gibson

JAMES GIBSON CUT FRUIT, LLC By:  

/s/ Teresa J. Spada

  By: Teresa J. Spada   Its: Member

/s/ Jose O. Castillo

JOSE O. CASTILLO

/s/ Donald L. Johnson

DONALD L. JOHNSON

 

11